Order entered April 15, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01553-CV

                             GERALLYNN LONGINO, Appellant

                                                    V.

                             WILLIAM EGAN, ET AL., Appellees

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-04279-2012

                                             ORDER
       The Court has before it appellee Collin County Constable Precinct 3’s April 8, 2013

motion to dismiss appeal for want of prosecution due to failure of appellant to file her brief. The

Court DENIES the motion. The Court also has before it appellant’s April 10, 2013 motion to

extend time to submit briefs for thirty days. The Court GRANTS the motion and ORDERS

appellant to file her brief within thirty days of the date of this order. Failure to do so may result

in dismissal of this case without further notice.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE